 

Exhibit 10.2

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), with an effective
date of March 27, 2012, is by and among the Lenders party hereto, WELLS FARGO
CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware
limited liability company, as the agent for the Lenders (in such capacity,
"Agent"), MDC PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a
Delaware corporation ("Borrower"), and each of the Subsidiaries of Parent
identified on the signature pages hereof (together with Parent and Borrower, the
"Loan Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

 

Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties of the Loan Parties set forth in Section 5 below, the Credit
Agreement is hereby amended as follows:

 

Section 4.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

4.11         Employee Benefits.

 

(a)          Except as set forth on Schedule 4.11(a), no Loan Party, none of its
Subsidiaries, nor any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan;

 

(b)          Each Loan Party and each of the ERISA Affiliates has operated each
Benefit Plan in compliance in all material respects with ERISA, the IRC and all
applicable laws regarding each Benefit Plan;

 

(c)          Each Loan Party has performed all obligations required to be
performed by it under, and is not in default under or in violation of the terms
of each Benefit Plan;

 

(d)          Each Benefit Plan that is intended to qualify under Section 401(a)
of the IRC has received a favorable determination letter from the Internal
Revenue Service or an application for such letter is currently being processed
by the Internal Revenue Service. To the best knowledge of each Loan Party and
the ERISA Affiliates after due inquiry, nothing has occurred which would
prevent, or cause the loss of, such qualification;

 

 

 

 

(e)          No material liability to the PBGC (other than for the payment of
current premiums which are not past due) by any Loan Party or ERISA Affiliate
has been incurred or is expected by any Loan Party or ERISA Affiliate to be
incurred with respect to any Benefit Plan;

 

(f)          Except as set forth in Schedule 4.11(f), no Notification Event
exists or has occurred in the past five (5) years;

 

(g)          No Loan Party or ERISA Affiliate sponsors, maintains, or
contributes to any Benefit Plan, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities that may not
be terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time;

 

(h)          No Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC at any time during the past six (6) years;

 

(i)          Except as set forth in Schedule 4.11, as of the Closing Date,
overtime pay, vacation pay, premiums for unemployment insurance, health and
welfare insurance premiums, accrued wages, salaries and commissions, severance
pay and employee benefit plan payments have been fully paid by each Canadian
Loan Party as they have become due in the normal course or, in the case of
accrued unpaid overtime pay or accrued unpaid vacation pay for Canadian
Employees, has been accurately accounted for in the books and records of each
Canadian Loan Party or has been reported pursuant to the collateral reporting
obligation pursuant to Section 5.2;

 

(j)          No improvements to any Canadian Pension Plan or Canadian Employee
Plan have been promised, except such improvements as, as of the Closing Date,
are disclosed on, Schedule 4.11;

 

(k)          No Canadian Loan Party, as of the Closing Date, provides a Canadian
Pension Plan to any Canadian Employees or other retirement plan or other
non-pension benefits to retired Canadian Employees or to beneficiaries or
dependents of retired Canadian Employees, except as disclosed on Schedule 4.11;

 

(l)          The Canadian Loan Parties have administered any Canadian Pension
Plans and the Canadian Employee Plans in accordance with their terms and with
applicable law, as of the Closing Date, except where any default could not
reasonably be expected to result in a Material Adverse Change to a Canadian Loan
Party.

 

 

 

 

(m)          Except as disclosed in Schedule 4.11:

 

(i)         No Canadian Loan Party is, as of the Closing Date, (i) a party to
any collective bargaining agreement, contract or legally binding commitment to
any trade union or employee organization or group in respect of or affecting
Canadian Employees or (ii) currently the subject of any union reorganization
effort or any labor negotiation; and

 

(ii)         There is no complaint, inquiry or other investigation by any
regulatory or other administrative authority or agency with regard to or in
relation to any Canadian Employee or the termination of any Canadian Employee.

 

(n)          All contributions, assessments, premiums, fees, taxes, penalties or
fines in relation to the Canadian Employees have, as of the Closing Date, been
duly paid and there is no outstanding liability of any kind in relation to the
employment of the Canadian Employees or the termination of employment of any
Canadian Employee; and

 

(o)          Each Canadian Loan Party is, as of the Closing Date, in compliance
with all requirements of Canadian Employee Benefits Legislation and health and
safety, workers compensation, employment standards, labor relations, health
insurance, employment insurance, protection of personal information, human
rights laws and any Canadian federal, provincial or local counterparts or
equivalents in each case, as applicable to the Canadian Employees and as amended
from time to time.

 

Section 5 of the Credit Agreement is hereby amended to insert the following
Subsection 5.18 at the end thereof:

 

5.18 Compliance with ERISA and the IRC.

 

In addition to and without limiting the generality of Section 5.8, (a) comply in
all material respects with applicable provisions of ERISA and the IRC with
respect to all Benefit Plans, (b) without the prior written consent of Agent and
the Required Lenders, not take any action or fail to take action the result of
which could result in a Loan Party or ERISA Affiliate incurring a liability to
the PBGC, to a Benefit Plan or to any other Governmental Authority with respect
to any Benefit Plan (other than to pay contributions or premiums payable in the
ordinary course) that could reasonably be expected to result in a Material
Adverse Change, (c)  not participate in any prohibited transaction that could
result in other than a de minimis civil penalty excise tax, fiduciary liability
or correction obligation under ERISA or the IRC, (d) operate each Benefit Plan
in such a manner that will not incur any material tax liability under the IRC
(including Section 4980B of the IRC), and (e) furnish to Agent upon Agent's
written request such additional information about any Benefit Plan for which any
Loan Party or ERISA Affiliate could reasonably expect to incur any material
liability. With respect to each Benefit Plan, except as could not reasonably be
expected to result in material liability to the Loan Parties, the Loan Parties
and the ERISA Affiliates shall (i) satisfy in full and in a timely manner,
without incurring any material late payment or underpayment charge or penalty
and without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any material late payment or
underpayment charge or penalty, all premiums required pursuant to ERISA.

 

 

 

 

Section 6 of the Credit Agreement is hereby amended to insert the following
Subsection 6.15 at the end thereof:

 

6.15 Employee Benefits.

 

(a)          Terminate, or permit any ERISA Affiliate to terminate, any Benefit
in a manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any material liability of any Loan Party or
ERISA Affiliate to the PBGC.

 

(b)          Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to result in a
Material Adverse Change.

 

(c)          Fail to meet, or allow any ERISA Affiliate to fail to meet, the
minimum funding standard within the meaning of Section 302 of ERISA or section
412 of the IRC, whether or not waived, with respect to any Plan, which such
failure could reasonably be expected to result in a Material Adverse Change.

 

(d)          Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Benefit Plan not set forth on Schedule 4.11(a).

 

(e)          Amend, or permit any ERISA Affiliate to amend, a Benefit Plan
resulting in a material increase in current liability such that a Loan Party or
ERISA Affiliate is required to provide security to such Benefit Plan under
Section 436(f) or Chapter 64 of the IRC.

 

Section 8 of the Credit Agreement is hereby amended to insert the following
Subsection 8.12 at the end thereof:

 

8.12 If any of the following events occurs: (a) any Loan Party or ERISA
Affiliate fails to make full payment when due of all amounts which any Loan
Party or ERISA Affiliate is required to pay as contributions, installments, or
otherwise to or with respect to a Benefit Plan and such failure could reasonably
be expected to result in liability in excess of $4,000,000 in any fiscal year or
result in the imposition of a Lien on the property of any Loan Party, (b) a
Notification Event, which could reasonably be expected to result in liability in
excess of $4,000,000 in any Fiscal Year, either individually or in the aggregate
or result in the imposition of a Lien on the property of any Loan Party, or
(c) any Loan Party or ERISA Affiliate completely or partially withdraws from one
or more Benefit Plans and incurs Withdrawal Liability in excess of $4,000,000 in
the aggregate, or fails to make any Withdrawal Liability payment when due.

 

 

 

 

Schedule 1.1 to the Credit Agreement is hereby amended to insert the following
definitions of "PBGC", "Notification Event" and "Withdrawal Liability" in the
proper order alphabetically:

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.

 

"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Benefit Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Benefit Plan, the filing of a notice of intent to terminate a
Benefit Plan or the treatment of a Benefit Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities and such termination could reasonably be expected to give rise
to material liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Benefit Plan by the PBGC or any
Benefit Plan administrator, (e) any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Benefit Plan or the
existence of any facts or circumstances that could reasonably be expected to
result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Benefit Plan (other than any withdrawal
that would not constitute an Event of Default under Section 8.12), (h) any event
or condition that results in the reorganization or insolvency of a Benefit Plan
under ERISA, (i) any event or condition that results in the termination of a
Benefit Plan under Section 4041A of ERISA or the appointment of a trustee to
administer a Benefit Plan, (j) any Benefit Plan being in "at risk status" within
the meaning of IRC Section 430(i), (k) any Benefit being in "endangered status"
or "critical status" within the meaning of IRC Section 432(b) or the formal
determination that any Benefit Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Benefit Plan, the imposition of liability on any Loan Party or ERISA Affiliate
as a result of incurring a substantial cessation of operations within the
meaning of ERISA Section 4062(e), (m) the failure to make by its due date a
required payment or contribution with respect to any Benefit Plan, (n) any event
that results in or could reasonably be expected to result in a material
liability by a Loan Party pursuant to Title I of ERISA or the excise tax
provisions of the IRC relating to Benefit Plans or any event that results in or
could reasonably be expected to result in a material liability to any Loan Party
or ERISA Affiliate pursuant to Title IV of ERISA or the IRC, or (o) to the
knowledge of any Loan Party or ERISA Affiliate, any of the foregoing is
reasonably likely to occur in the following 30 days and the applicable Loan
Party or ERISA Affiliate has no reasonable intention of preventing, or ability
to prevent, such Notification Event from occurring.

 

 

 

 

"Withdrawal Liability" means liability with respect to a Benefit Plan that is
considered a "multiemployer plan" as defined in Section 4001(a)(3) of ERISA as a
result of a complete or partial withdrawal from such Benefit Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

The Schedules to the Credit Agreement are hereby amended by inserting the
attached Exhibit A as Schedule 4.11(a).

 

Ratification; Other Acknowledgments. This Amendment, subject to satisfaction of
the conditions provided below, shall constitute an amendment to the Credit
Agreement and all of the Loan Documents as appropriate to express the agreements
contained herein. The Credit Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.

 

Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

 

Agent shall have received a fully executed copy of this Amendment; and

 

No Default or Event of Default shall have occurred and be continuing on the date
hereof or as of the date of the effectiveness of this Amendment.

 

Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

 

All representations and warranties contained in the Credit Agreement (as amended
by this Amendment) and the other Loan Documents are true and correct on and as
of the date of this Amendment, in each case as if then made, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date);

 

No Default or Event of Default has occurred and is continuing; and

 

the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party.

 

Miscellaneous.

 

Expenses. Borrower agrees to pay on demand all costs and expenses of Agent
(including the reasonable fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

 

 

 

Governing Law. This Amendment shall be a contract made under and governed by the
internal laws of the State of New York.

 

Counterparts. This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

Release.

 

In consideration of the agreements of Agent and Lenders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Loan Party or any of its respective successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Amendment, including, without limitation,
for or on account of, or in relation to, or in any way in connection with any of
the Credit Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.

 

Each Loan Party understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
effective date first above written.

 

  MDC PARTNERS INC., a federal company   organized under the laws of Canada    
    By:     Name: Mitchell Gendel   Title: Authorized Signatory         By:    
Name: Michael Sabatino   Title: Authorized Signatory         MAXXCOM INC.,   a
Delaware corporation         By:     Name: Mitchell Gendel   Title: Authorized
Signatory         By:     Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  72ANDSUNNY PARTNERS, LLC.   a Delaware limited liability company       Accent
Marketing Services, L.L.C.,   a Delaware limited liability company      
Adrenalina LLC,   a Delaware limited liability company       ANOMALY PARTNERS
LLC,   a Delaware limited liability company       ALLISON & PARTNERS LLC,   a
Delaware limited liability company       Attention Partners LLC,   a Delaware
limited liability company       Bruce Mau Design (USA) LLC,   a Delaware limited
liability company       Colle & McVoy LLC,   a Delaware limited liability
company       Colle & McVoy, Inc.,   a Minnesota corporation       COMMUNIFX
PARTNERS LLC,   a Delaware limited liability company       Company C
Communications, Inc.,   a Delaware corporation       Company C CommunIcations
LLC,   a Delaware limited liability company       CONCENTRIC PARTNERS LLC,   a
Delaware limited liability company       Crispin Porter & Bogusky LLC,   a
Delaware limited liability company       Dotglu LLC,   a Delaware limited
liability company

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  EXPECTING PRODUCTIONS, LLC,   a California limited liability company   By:
Hudson and Sunset Media, LLC, its sole member       GUARDIANT WARRANTY, LLC,   a
Delaware limited liability company       Hello Design, LLC,   a California
limited liability company       HL Group Partners LLC,   a Delaware limited
liability company       HUDSON AND SUNSET MEDIA, LLC   (formerly known as Shout
Media LLC),   a California limited liability company       HW ACQUISITION LLC,  
a Delaware limited liability company       INTEGRATED MEDIA SOLUTIONS PARTNERS
LLC,   a Delaware limited liability company       KBP Holdings LLC,   a Delaware
limited liability company       kbs+p atlanta LLC   (formerly known as Fletcher
Martin LLC),   a Delaware limited liability company       Kirshenbaum Bond
Senecal & Partners LLC   (formerly known as Kirshenbaum Bond & Partners LLC),  
a Delaware limited liability company       Kirshenbaum Bond & Partners West LLC,
  a Delaware limited liability company       KWITTKEN PR LLC,   a Delaware
limited liability company       LAIRD + PARTNERS NEW YORK LLC,   a Delaware
limited liability company       Margeotes Fertitta Powell LLC,   a Delaware
limited liability company

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  Maxxcom (USA) Finance Company,   a Delaware corporation       Maxxcom (USA)
Holdings Inc.,   a Delaware corporation       MDC Acquisition Inc.,   a Delaware
Corporation       MDC Corporate (US) Inc.,   a Delaware corporation       MDC
INNOVATION PARTNERS LLC   (d/b/a Spies & Assassins),   a Delaware limited
liability company       MDC Travel, Inc.,   a Delaware corporation       MDC/KBP
Acquisition Inc.   (for itself and as successor-in-interest to Hello Acquisition
Inc.),   a Delaware corporation       MF+P Acquisition Co.,   a Delaware
corporation       Mono Advertising, LLC,   a Delaware limited liability company
      NEW TEAM LLC,   a Delaware limited liability company       Northstar
Research GP LLC,   a Delaware limited liability company       Northstar Research
Holdings USA LP,   a Delaware limited partnership       Northstar Research
Partners (USA) LLC,   a Delaware limited liability company       OUTERACTIVE,
LLC,   a Delaware limited liability company       PULSE MARKETING, LLC,   a
Delaware limited liability company

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  Redscout LLC,   a Delaware limited liability company       RELEVENT PARTNERS
LLC,   a Delaware limited liability company       RJ PALMER PARTNERS LLC,   a
Delaware limited liability company       Skinny NYC LLC,   a Delaware limited
liability company       SLOANE & COMPANY LLC,   a Delaware limited liability
company       Source Marketing LLC,   a New York limited liability company      
TargetCom LLC,   a Delaware limited liability company       TC Acquisition Inc.,
  a Delaware corporation       THE ARSENAL LLC   (formerly known as Team
Holdings LLC),   a Delaware limited liability company       Track 21 LLC,   a
Delaware limited liability company       Traffic Generators, LLC,   a Georgia
limited liability company       TRADE X PARTNERS LLC,   a Delaware limited
liability company       VARICK MEDIA MANAGEMENT LLC,   a Delaware limited
liability company       VitroRobertson LLC,   a Delaware limited liability
company       Yamamoto Moss Mackenzie, Inc.,   a Delaware corporation       ZG
ACQUISITION INC.   (for itself and as successor-in-interest to MDC/CPB Holdings
Inc.),   a Delaware corporation

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  Zyman Group, LLC,   a Delaware limited liability company         By:     Name:
Mitchell Gendel   Title: Authorized Signatory         By:     Name: Michael
Sabatino   Title: Authorized Signatory

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

 

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.), an Ontario corporation

 

ASHTON POTTER CANADA INC.,

an Ontario corporation

 

BOOM MARKETING INC., an Ontario corporation

 

HENDERSON BAS, an Ontario general partnership, by the members of its management
committee

 

BRUCE MAU DESIGN INC.,

an Ontario corporation

 

BRUCE MAU HOLDINGS LTD.,

an Ontario corporation

 

TREE CITY INC.,

an Ontario corporation

 

VERITAS COMMUNICATIONS INC.,

an Ontario corporation

 

656712 ONTARIO LIMITED,

an Ontario corporation

 

NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation

 

NORTHSTAR RESEARCH PARTNERS INC.,

an Ontario corporation

 

X CONNECTIONS INC., an Ontario corporation

 

STUDIO PICA INC., a federal company organized under the laws of Canada

 

6 DEGREES INTEGRATED COMMUNICATIONS CORP, an Ontario corporation

 

MAXXCOM (NOVA SCOTIA) CORP.,

a Nova Scotia corporation

 

BRYAN MILLS IRADESSO CORP.,

an Ontario corporation

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

 

KENNA COMMUNICATIONS LP,

an Ontario limited partnership

By: Kenna Communications GP Inc.

Its general partner

 

CAPITAL C PARTNERS LP,

an Ontario limited partnership

By: Capital C Partners GP Inc.

Its general partner

 

KENNA COMMUNICATIONS GP INC.,

an Ontario corporation

 

CAPITAL C PARTNERS GP INC.,

an Ontario corporation

 

CRISPIN PORTER + BOGUSKY CANADA LP,

an Ontario limited partnership

By: Its general partner, MDC Canada GP Inc.

 

KBS+P CANADA LP,

an Ontario limited partnership

By: Its general partner, MDC Canada GP Inc.

 

COMPUTER COMPOSITION OF CANADA LP,

an Ontario limited partnership

By: Its general partner, MDC Canada GP Inc.

 

MDC CANADA GP INC.,

a corporation incorporated under the laws of Canada

 

  By:     Name: Mitchell Gendel   Title: Authorized Signatory         By:    
Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  CRISPIN PORTER & BOGUSKY EUROPE AB,   a limited company existing under the
laws of Sweden         By:     Name: Mitchell Gendel   Title: Authorized
Signatory         By:     Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC, as Agent and as a Lender        
By:     Name:     Title:           JPMorgan Chase Bank, N.A., as a Lender      
  By:     Name:     Title:           Bank of Montreal, as a Lender         By:  
  Name:     Title:           Goldman Sachs Lending Partners LLC,
as a Lender         By:     Name:     Title:  

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

 

 

EXHIBIT A

 

Schedule 4.11(a)

 

W.B. Doner & Company Equity Pension Plan

 

Schedule 4.11(f)

 

On March 28, 2012, a change in contributing sponsor/controlled group occurred
with respect to the W.B. Doner & Company Equity Pension Plan, which is a
“reportable event” described in Section 4043 of ERISA.

 

Signature Pages to Ninth Amendment to Credit Agreement

 

 

